Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 1 of 21



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                  Case Number:__________________-CIV-_____________________

 RAYMOND T. MAHLBERG,
          Plaintiff,
 v.
 ELIE TAHARI Ltd.,

          Defendant.
 ________________________________/

                         COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

      COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”), by and

      through undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant

      to Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s

      12181-12189 (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations.

      Plaintiff state as follows:

                           INTRODUCTION AND NATURE OF THE ACTION

       1. This Court has jurisdiction over this case based on federal question jurisdiction, as

      provided in 28 U.S.C. §1331 and the provisions of the ADA.

       2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires

      assistance through screen-reading software to read website content using his computer.

      Plaintiff uses the term “blind” or “visually impaired” as legally blind. Disable as defined

      by ADA and Amendment acts of 2008, 42 USC §12101 (ADAAA).




                                                  1
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 2 of 21



    3. In the statutory text, Congress determined that "individuals with disabilities continually

    encounter various forms of discrimination," including "communication barriers". 42 U.S.C.

    § 12182(a).

    4.Defendant’s adjunct website https://www.elietahari.com and specifically the Florida

    website https://www.elietahari.com (the “Website” or Defendant’s website) is not fully or

    equally accessible to blind or visually impaired consumers in violation of the “ADA.” As

    a result, Plaintiff seeks a permanent injunction to cause a change in ELIE TAHARI LTD.

    (“Defendant” or “ELIE TAHARI”) policies, practices and procedures so that Defendant’s

    website will become, and remain, accessible to blind. Plaintiff seeks injunctive relief,

    attorneys’ fees and costs, including, but not limited to, court costs and expert fees, pursuant

    to Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s

    12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28 U.S.C. 2201 and 2202 as

    well as ADA 28 CFR Part 36 Regulations.

    5. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices to

    overcome barriers in communicating with people who have visual and hearing

    impairments, among other things. See 42 U.S.C. 12103(1).

    6. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's Title

    III regulations require public accommodations to "furnish appropriate auxiliary aids and

    services where necessary to ensure effective communication with individuals with

    disabilities." 28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader

    software," "magnification software," and "accessible electronic and information

    technology" as among the auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).




                                                  2
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 3 of 21



     7. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments

     Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design, construct,

     maintain, and operate its website https://www.elietahari.com/ to be fully and equally

     accessible to and independently usable by Plaintiff, constitutes in Defendants’ denial of full

     and equal access to its website, and therefore denial of its products and services offered

     thereby in conjunction with its physical location(s), resulting in a violation of Plaintiff’s

     rights under the Americans with Disabilities Act (“ADA”).

     8. Defendant’s website https://www.elietahari.com/ (the “Website” or Defendant’s

     website). Defendant owns and operates the website and ELIE TAHARI stores that are

     located in Florida.

     9. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in Orlando,

     Florida brings this action under the Americans with Disabilities Act in Federal Court. 8.

     Blind and visually impaired citizens must use screen reading software 1 or other assistive

     technologies in order to access website content.

     10. Plaintiff cannot use his computer and browser without the assistance of appropriate and

     available screen reader software to understand websites.

     11. Defendant’s Website contains digital source code barriers where screen-readers for the

     blind do not work.

     12. This case arises out of the fact that Defendant ELIE TAHARI Ltd. has operated its

     business in a manner and way that effectively excludes individuals who are visually




 1
  “screen reader” is a software application that enables people with severe visual impairments to use a computer.
 Screen readers work closely with the computer's Operating System (OS) to provide information about icons, menus,
 dialogue boxes, files and folders.


                                                        3
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 4 of 21



    impaired from access to Defendants’ ELIE TAHARI website based upon Defendant’s

    failure to provide auxiliary aids and services for effective communications.

    10. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

    11. Plaintiff, a legally blind person, is impeded to access and communicate with Defendant

    effectively and timely such that allowing access to Defendants’ various business locations;

    as such impediment as rendered Defendants’ physical places of accommodation not fully

    accessible to the visually impaired.

    12. Plaintiff has attempted to access Defendant’s Website in the past and intends to continue

    to attempt to access Defendant’s Website https://www.elietahari.com.

    13. However, unless Defendant is required to eliminate the access barriers at issue and

    required to change its policies so that access barriers do not reoccur on Defendant’s Website

    https://www.elietahari.com/, Plaintiff will continue to be denied full access to the ELIE

    TAHARI website.

                                 JURISDICTION AND VENUE

    15. Venue is proper in the Southern District of Florida, where a substantial part of the events

    giving rise to the claims occurred in the Southern District of Florida. Venue is proper in

    this district under 28 U.S.C. §1391(b)(1) and (2) because Defendant conducts and continues

    to conduct a substantial and significant amount of business in this District, Defendant is

    subject to personal jurisdiction in this District, and a substantial portion of the conduct

    complained of herein occurred in this District.

    16. Defendant is subject to personal jurisdiction in this District. Defendant has been and is

    committing the acts or omissions alleged herein in the Southern District of Florida that

    caused injury and violated rights the ADA prescribes to Plaintiff and to other blind and



                                                  4
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 5 of 21



    other visually impaired-consumers. A substantial part of the acts and omissions giving rise

    to Plaintiff’s claims occurred in this District: on several separate occasions, Plaintiff has

    been denied the full use and enjoyment of the facilities and services of Defendant’s Website

    while attempting to access the website from his home in Orlando from his mobile phone

    and laptop in Broward County. These access barriers that Plaintiff encountered have caused

    a denial of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff

    on a regular basis from visiting Defendant's brick-and mortar physical locations. This

    includes, Plaintiff attempting to obtain information about Defendant's physical locations

    (locations and hours and other important information) in Orange and Broward County.

    17. Plaintiff is a resident of Orlando, FL 32817. Plaintiff was told that there is a store near

    his home in Orlando, FL.

    18. This is an action injunctive relief pursuant to Title III of the Americans with Disabilities

    Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent discrimination

    which includes equal access and effective communications with Defendants’ business. This

    Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

    19. Defendant is subject to personal jurisdiction in this District. Defendant has been and is

    committing the acts or omissions alleged herein in the Southern District of Florida that

    caused injury, and violated rights prescribed by the ADA to Plaintiff. A substantial part of

    the acts and omissions giving rise to Plaintiff’s claims occurred in the Southern District of

    Florida. Specifically, on several separate occasions, Plaintiff has been denied the full use

    and enjoyment of the facilities, goods, and services of Defendant’s website in Orange

    County and Broward County, Florida. The access barriers Plaintiff encountered on

    Defendant’s website have caused a denial of Plaintiff’s full and equal access multiple times



                                                   5
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 6 of 21



    in the past, and now deter Plaintiff on a regular basis from accessing Defendant’s website.

    Plaintiff would like to become Defendant’s patron and access the Defendant’s website in

    the near future but the barriers Plaintiff encountered on Defendant’s website have impeded

    Plaintiff’s full and equal enjoyment of goods and services offered at Defendant’s brick-and

    mortar stores. Defendant ELIE TAHARI is authorized to conduct, and is conducting,

    business within the State of Florida and within the jurisdiction of this court.

                                            THE PARTIES

    20. Plaintiff Mahlberg, is a resident of the State of Florida. Plaintiff, resides in Orlando,

    FL, is sui juris, who is legally blind, and a member of a protected class under the ADA.

    Whereby, he has a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the

    regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C.

    3602, §802(h). Plaintiff suffered an assault to the back of his head in 2004 which caused

    damage and atrophy of the optic nerve, and as a consequence, is legally blind. Plaintiff is

    a legally blind individual who has a physical impairment that substantially limits the major

    life activity of seeing. Accordingly, he has a disability within the meaning of 42 U.S.C. §

    12102 and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with a disability within the

    meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. § 35.104. 21. Plaintiff

    cannot use the computer without the assistance of a screen reader software. Mahlberg is a

    proficient user of the JAWS screen-reader to access the internet." JAWS, or "Job Access With

    Speech," is the most popular screen reading software for Windows-based computers. For

    screen-reading software to work, the information on a website must be capable of being

    rendered into text. Usually, this means that graphics and embedded hyperlinks must include

    alternative text (known as "alt-text")—a description of the image that appears when a cursor

    floats over it or screen-reading software detects it.

                                                     6
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 7 of 21



    21. Defendant is ELIE TAHARI Ltd. a foreign profit corporation. Defendant is the owner

    and operator of a chain of stores under the brand name ELIE TAHARI and there are

    approximately ELIE TAHARI authorized retailers, ELIE TAHARI of them just in Florida.

    Defendant has stores located in Orange, Palm Beach and Broward County, Florida at

    International Drive, Orlando FL 32819 and at the Sawgrass Mall.

    22. Upon information and belief, at all times material hereto, Defendant ELIE TAHARI

    Ltd. owns, operates, and/or manages the day-to-day affairs and stores of ELIE TAHARI,

    which are operating within Orange, Broward and Palm Beach County and other counties

    in the State of Florida.

    23. Plaintiff believes, and thereon alleges, that defendants ELIE TAHARI are corporate

    affiliates and/or related entities, actively engaged in retail and fashion market industry in

    various states throughout the country, including Florida.

    24. Plaintiff is further informed that said companies are organized and existing under, and

    by virtue of, the laws of the state of New Jersey, with their headquarters and principal

    corporate offices located in the Millburn, NJ and New York. Said Defendant entities will

    hereinafter collectively be referred to as “ELIE TAHARI,” “the Defendant Company” or,

    where appropriate, “Defendants.”

                                              FACTS

    25. Defendant is defined as a “Public Accommodation" within meaning of Title III because

    Defendant is a private entity which owns and/or operates “[A] bakery, grocery store,

    clothing store, hardware store, shopping center, or other sales or rental establishment,” 42

    U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5).




                                                 7
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 8 of 21



    26. Each of Defendant’s ELIE TAHARI stores are open to the public and each is a place of

    Public Accommodation subject to the requirements of Title III of the ADA and its

    implementing regulation as “[A] bakery, grocery store, clothing store, hardware store,

    shopping center, or other sales or rental establishment,” as defined by 42 U.S.C.

    §12181(7)(E); §12182, and 28 C.F.R. Part 36.

    27. ELIE TAHARI clothing stores offer for sale to the general public fashionable clothing

    items including, but not limited to: suits, jackets, pants, fragrances, etc. to the general

    public.

    28. Defendant has control over its website and operates his web pages, including image and

    data content. Defendant owns and operate the domain name https://www.elietahari.com/

    that is configured for use by mobile devices such as smartphones, as well as regular

    computer laptops and desktops to access Defendant’s website.

    29. One of the functions of Defendant’s website (available in mobile or computer version)

    is to provide the public information on the various locations of Defendant’s stores that sell

    merchandise. The other function of the website is to sell Defendant’s merchandise.

    30. Defendant’s Website is offered by Defendant as a way for the public to communicate

    with ELIE TAHARI merchandise. Defendant’s Website also permits the public to register

    and create an account allows the general public to make a shopping list on-line (for in-store

    pick up), provides information on its ELIE TAHARI products, and (among other things)

    provides: clothing for sale, rewards, promotions, online gift card, and other services.

    31. Defendant, ELIE TAHARI provides a website application, where the customer can sign

    in, create an account and receive an unique ID is associated to that customer. The customer

    can shop and track his purchase online, buy a gift card and check the gift card balance.



                                                 8
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 9 of 21



    32. The Website is an integral part of the goods and services offered by Defendant’s store,

    because website and physical stores are heavily integrated, since the website allows the

    public the ability to locate Defendant’s stores and retail locations, sells merchandise and

    33. Further, The Defendant’s Website is offered to provide the general public information,

    facilitates shopping and offers exclusive deals. The website is an extension of defendant’s

    physical stores. By this nexus, between the store and the Website is characterized as a Place

    of Public Accommodation pursuant to Title III, 42 U.S.C. §12181(7)(E) of the ADA.

    34. Plaintiff is a customer of ELIE TAHARI brand merchandise through his internet

    inquiries, and his intent to purchase clothing in a weekly basis. Plaintiff then learned there

    are some ELIE TAHARI’s stores in his area in Orlando as well as in the Sawgrass Mall

    which Plaintiff, every week, enjoys to visit the mall for entertainment and shopping.

    35. As a result of Plaintiff being legally blind, before he embarks on any venture from his

    home, he studies the location where he is seeking to patronize through using the internet.

    In the case of Plaintiff’s investigation of ELIE TAHARI’s store locations, Plaintiff went to

    defendant’s Website to learn (1) how to navigate to and from ELIE TAHARI’s store

    locations; (2) the cost and deals of clothing at ELIE TAHARI different locations, (3) buy

    online a gift card at ELIE TAHARI and check its balance; (4) times and dates of operation

    ELIE TAHARI’s stores in his area so he can arrange transportation with the intent of

    purchasing ELIE TAHARI’s brand merchandise, (5) privacy policy.

    36. Like most consumers, Plaintiff accesses numerous websites at a time to compare

    merchandise and prices, sales, discounts, and rewards programs. Plaintiff may look at

    several dozens of sites to compare features, models, quality and prices.




                                                  9
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 10 of 21



    37. During the plaintiff’s several visits to the website using JAWS (computer) and

    Voiceover (mobile) occurring in October 13, 2019 and the last in November 22, 2019, the

    plaintiff encountered multiple access barriers that denied the plaintiff full and equal access

    to the facilities, goods and services offered to the public and made available to the public;

    and that denied the plaintiff the full enjoyment of the facilities, goods, and services of the

    website, as well as to the facilities, goods, and services of Defendant’s locations in Orlando

    Florida (near Plaintiff’s home).

    38. Plaintiff was impeded to patronize ELIE TAHARI stores by Plaintiff being unable to

    learn about ELIE TAHARI location addresses, hours, clothing merchandise, fragrances,

    and gift card available for purchase, and the ability to create an online account, read the

    Return and Privacy Policy, among other things readily available to sighted individuals.

    39. Plaintiff also intended to use ELIE TAHARI Website in order to purchase clothing

    merchandise (https://www.elietahari.com). However, when Plaintiff went online to

    purchase fashionable clothing and create an account, he was unable to complete the

    transaction. Neither locate an ELIE TAHARI store near him.

    40. Plaintiff called Defendant ELIE TAHARI store to inquire about clothing selection and

    find the nearest store location, nearby Plaintiff’s home. However, Defendant’s

    representative failed to fully assist Plaintiff and referred him to its Website.

    41. Plaintiff called Defendant to inquire about clothing and merchandise available for

    purchase at the ELIE TAHARI’s stores in the Orlando area, and South Florida store

    location. However, Defendant’s representative failed to fully assist Plaintiff and referred

    him to its Website.




                                                  10
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 11 of 21



    42. Following communications with Defendant’s representative, Plaintiff attempted to

    utilize Defendant’s Website as instructed by Defendant’s representative.

    43. Defendant’s Website was inaccessible, so Plaintiff could not (among other things):

              a.      Find out about ELIE TAHARI’s clothing to purchase online;

              b.      Shop and purchase ELIE TAHARI’s deals and online promotions;

              c.      Learn about the ELIE TAHARI’s fashionable merchandise since

    Plaintiff buys online in a regular basis (every week for him and his family), the clothing

    items for the purpose of picking up at the local ELIE TAHARI’s store.

              d.      Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

    mobile and computer website which would direct him to a webpage with contact

    information for disabled individuals who have questions, concerns, or who are having

    difficulties communicating with the business. However, Plaintiff was unable to do so

    because no such link or notice was provided on Defendant’s website.

                         AMERICAN WITH DISABILITIES ACT

    44. The failure to access the information needed precluded Plaintiff’s ability to patronize

    ELIE TAHARI stores because, as a blind individual, Plaintiff needs to plan his outings out

    in detail in order to have the proper financing for a venture, and insure that he arrives at a

    given location.

    45. Title III provides that “no individual shall be discriminated against on the basis of

    disability” in “any place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in

    Title III, the term “public accommodation” includes a “clothing store.” Id. § 12181(7)(E).

    Defendant ELIE TAHARI owns and operates a clothing store, the ELIE TAHARI clothing

    stores.



                                                 11
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 12 of 21



      45. Technology evolves, in these days, consumers are doing most of their shopping online.

      Defendant’s provision of a Website with a shopping list is an essential part of the services

      offered and is no different than the customer service to the public as part of ELIE TAHARI

      clothing stores services, privileges and benefit to the public.

      46. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

      Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and

      services where necessary to ensure effective communication with individuals with

      disabilities.”

       47. By this nexus, the website https://www.elietahari.com and its mobile app are

      characterized as an intangible service, privilege and advantage provided by ELIE TAHARI

      a place of Public Accommodation (ELIE TAHARI’s stores) as defined under the ADA, and

      thus its website is an extension of ELIE TAHARI services, privileges and advantages made

      available to the general public by Defendant through its retail brick and mortar stores.

      48. Defendant’s Website is not designed with consideration for WCAG, Accessible Rich

      Internet Applications (ARIA) software language and Universal design 2. Universal design is

      necessary so visually impaired individuals who use screen reader software can access the

      Website.

      49. Plaintiff’s expectation of participating in ELIE TAHARI website, services and

      privileges       was      eliminated        since      he      could       not     access       Defendant’s




  2
   Following universal design principles in creating a website provides access to all users regardless of their abilities,
  their disabilities, or the limitations of their equipment and software. Washington University. “Universal design is the
  design of products and environments to be usable by all people, to the greatest extent possible, without the need
  for adaption or specialized design.” Kalbag, Laura (2017).


                                                            12
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 13 of 21



    https://www.elietahari.com website at all to avail himself of the latest services which

    Defendant offers to the public.

    50. The access barriers Plaintiff encountered on Defendant’s website have caused a denial

    of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a

    regular basis from accessing Defendant’s website https://www.elietahari.com.

    51. Plaintiff would like to become Defendant’s patron and access the Defendant’s website

    in   the   near   future   but    the   barriers    Plaintiff   encountered   on   Defendant’s

    https://www.elietahari.com website and mobile application have impeded Plaintiff’s full

    and equal enjoyment of goods and services offered at Defendant’s brick-and mortar stores.

    52. The fact that Plaintiff could not access the Defendant’s Website and could not

    comprehend the electronic pages contained therein, left Plaintiff excluded from accessing

    ELIE TAHARI brand and merchandise, goods and services available from Defendant and

    further left him with the feeling of segregation, rejection, isolation, and unable to

    participate in his own business affairs (such as in this case purchasing clothing) in a

    manner equal to that afforded to others who are not similarly disabled.

    53. Plaintiff’s inability to fully use Defendant’s Website and the mobile application therein

    has hindered, impeded and inhibited Plaintiff’s access to Defendants physical store

    locations. Plaintiff has suffered as a result and has suffered particularized harm and an

    injury in fact.

    54. Plaintiff cannot make proper arrangements for transportation of himself to the ELIE

    TAHARI’s store location in Orlando, Florida, without the ability to know in advance the

    ELIE TAHARI’s merchandise, goods and services which service is available online

    through Defendant’s Website. Plaintiff also faces a great degree of uncertainty of how to



                                                   13
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 14 of 21



    physically travel to Defendant’s ELIE TAHARI’s store location in Orlando Florida,

    Plaintiff is effectively denied the ability to physically travel to Defendant’s ELIE

    TAHARI’s store.

    55. Plaintiff has a concrete plan to purchase ELIE TAHARI’s brand merchandise when he

    is treated like other members of the public. Consequently, the Plaintiff is unable to

    determine the cost of Defendant’s goods and services, including becoming informed about

    the ELIE TAHARI’s brand merchandise available for purchase.

    56. By denying Plaintiff the opportunity to comprehend ELIE TAHARI Website and

    mobile application therein due to Plaintiff’s disability (visual impairment), Defendant has

    denied Plaintiff the opportunity to participate in or benefit from Defendant’s goods and

    services as afforded to the public.

    57.   Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

    policies, and practices set forth herein unless enjoined by this Court.

    58. On information and belief, Defendant has not offered any form of website and mobile

    application in an accessible format for blind or visually impaired individuals.

    59. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

    privileges, advantages, and accommodations provided at its stores and authorized retailers.

    60. All Public Accommodations must insure that their Places of Public Accommodation

    provide Effective Communication for all members of the general public, including

    individuals with disabilities.

    61. On information and belief, Defendant is aware of the common access barriers and

    barriers to effective communication within its Website and the electronic pages/data therein




                                                 14
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 15 of 21



    which prevent individuals with disabilities who are visually impaired from the means to

    comprehend the information presented therein.

    62. Defendant and alike retailers are fully aware of need to provide full access to all visitors

    to its Website as Department of Justice published several communications stating that the

    website is an auxiliary-aid of the physical stores and must be accessible. (September 25,

    2018 letter from Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

    63. Binding case law increasingly recognize that private entities are providing goods and

    services to the public through the websites that operate as places of Public Accommodation

    under Title III.

    64. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

    website and avail themselves of the same privileges. Thus, the Plaintiff has suffered

    discrimination due to Defendant’s failure to provide a reasonable accommodation for

    Plaintiff’s disability.

    65. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

    alleged hereinabove and this suit for injunctive relief is his only means to secure adequate

    redress from Defendant’s unlawful and discriminatory practices.

    66. Notice to Defendant is not required as a result of Defendant’s failure to cure the

    violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§

    2201, 2202.

    67.   The Website is also a place of Public Accommodation pursuant to 42 U.S.C.

    §12181(7)(E) as the public is able to purchase ELIE TAHARI merchandise online through

    the Website (which meets the definition of “sales establishment‟).




                                                  15
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 16 of 21



    68. Types of website source-code programming errors include (but are not limited to)

    source-code errors accessibility blockers which are easily identifiable which are prone to

    making the website inaccessible, that create empty headings and text fields that create

    confusion for a user that rely on the “TAB” key to navigate a web page.

    69. A sampling review of just part of it revealed that the Website is not functional for users

    who are visually impaired. The Website contains several types of errors, easily identifiable

    and correctable, which occur throughout the Website such as:

         a. All image elements must have an alt attribute. WCAG 2.0 A F65

         b. Each a element must contain text or an img with an alt attribute. WCAG 2.0 A F89

         c. All fields in a group of input fields (for example phone numbers) need a label.

              WCAG 2.0 A F86

         d. All onclick handlers should have an equivalent onkeypress handler. WCAG 2.0 A

         e. Button elements containing only an img must have an alt attribute on the img

              WCAG 2.0 A F65

         f.   Content inserted with CSS is not read by some screen readers, and not available to

              people who turn off style sheets. WCAG 2.0 A F87

         g. Iframe and frame elements must have title attributes WCAG 2.0 A 2.4.1

    70. More violations may be present on webpages of the Website, and they will be

    determined and proven through the discovery process and expert audit.

    71. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C.

    §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

    72. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

    reasonable fee for services in the prosecution of this cause, including costs and expenses



                                                 16
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 17 of 21



    incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

    Defendant ELIE TAHARI.

    COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

    73. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate subtitle

    A of Title III of the ADA, which prohibits discrimination on the basis of disability by Public

    Accommodations and requires places of Public Accommodation to be designed,

    constructed, and altered in compliance with the accessibility standards established by Part

    36 Regulation.

    74. Defendant’s Website has not been designed to interface with the widely and readily

    available technologies that can be used to ensure effective communication.

    75. As delineated above and pursuant to 42 U.S.C. §12181(7)(E), Defendant is a Public

    Accommodation       under    the   ADA      because    it   owns     and/or   operates    the

    https://www.elietahari.com website which is defined within §12181(7)(E), and is subject

    to the ADA.

    76. In addition, Defendant’s representatives within its store locations have referred

    customers to Defendant’s Website. By Defendant’s representatives referring the public

    /visually impaired individuals to its Website for basic information needed to shop at a ELIE

    TAHARI store, instead of providing such information at the physical store locations, the

    Website has been rendered an integral part of Defendant’s physical store locations. Thus,

    the failure of that Website contained therein to be accessible to visually impaired

    individuals impedes visually impaired individuals (such as Plaintiff) from access to

    Defendant’s physical store locations.




                                                 17
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 18 of 21



    77. The ADA applies to the Defendant’s Website, as the Website is a place of Public

    Accommodation for the following reasons: (1) the statutory construction of the ADA

    demonstrates its applicability is not limited to physical “brick and mortar” locations; (2)

    Congress‟ intent was for the ADA to be responsive to changes in technology; and (3) the

    Department of Justice has interpreted the ADA to apply to websites.

    78.   No notice is required because under Title III of the ADA, 42 U.S.C. §

    12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a

    class of individuals with disabilities an opportunity to participate in or benefit from the

    goods, services, facilities, privileges, advantages, or accommodation, which is equal to the

    opportunities afforded to other individuals.

    79. Unlawful discrimination includes “a failure to make reasonable modifications in

    policies, practices, or procedures, when such modifications are necessary to afford such

    goods, services, facilities, privileges, advantages, or accommodations to individuals with

    disabilities, unless the entity can demonstrate that making such modifications would

    fundamentally alter the nature of such goods, services, facilities, privileges, advantages or

    accommodations.” 42 U.S.C. § 12182(b)(2)(A)(II).

    80. Unlawful discrimination also includes “a failure to take such steps as may be necessary

    to ensure that no individual with a disability is excluded, denied services, segregated or

    otherwise treated differently than other individuals because of the absence of auxiliary aids

    and services, unless the entity can demonstrate that taking such steps would fundamentally

    alter the nature of the good, service, facility, privilege, advantage, or accommodation being

    offered or would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(III).




                                                   18
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 19 of 21



    81. Defendant is in violation of the ADA by creating barriers for individuals with

    disabilities who are visually impaired and who require the assistance of interface with

    screen reader software to comprehend and access websites and electronic documents. These

    violations are ongoing.

    82. As a result of the inadequate development and administration of Defendant’s Website,

    Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also 28

    C.F.R. §36.501 to remedy the discrimination.

    83. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff

    Mahlberg injunctive relief; including an order to:

    a)         Require Defendant take the necessary steps to make the Website readily

    accessible to and usable by visually impaired users, and during that time period prior to the

    https://www.elietahari.com website’s being readily accessible, to provide a temporary

    alternative method for individuals with visual impairments to access the information

    available on the Website until such time that the requisite modifications are made. Title III

    American with Disabilities Act Part 36 Regulation.

    b)        Require Defendant to provide the appropriate auxiliary aids such that individuals

    with visual impairments will be able to effectively communicate with the Website for

    purposes of viewing and locating ELIE TAHARI stores and becoming informed of and

    signing up for ELIE TAHARI shopping for ELIE TAHARI clothing merchandise online,

    and of viewing electronic documents provided to the public within Defendant’s Website.

    During that time period prior to the Website’s being designed to permit individuals with

    visual impairments to effectively communicate, requiring Defendant to provide an

    alternative method for individuals with visual impairments to effectively communicate so



                                                 19
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 20 of 21



    they are not impeded from obtaining the goods and services made available to the public.

    Title III ADA Part 36 Regulation.

    84. For all of the foregoing, the Plaintiff has no adequate remedy at law.

    DEMAND FOR RELIEF

    WHEREFORE, Plaintiff RAYMOND T. MAHLBERG hereby demands judgment against

    Defendant “ELIE TAHARI” and requests the following injunctive relief permanently

    enjoin Defendant from any practice, policy and/or procedure which will deny Plaintiff

    equal access to, and benefit from Defendant’s services and goods, as well as the Court:

    a. That the Court issue a Declaratory Judgment that determines that the Defendants' website

    at the commencement of the subject lawsuit is in violation of Title III of the Americans with

    Disabilities Act, 42 U.S.C. § 12181 et seq.;

    b. That the Court enter an Order directing Defendants to continually update and maintain their

    computer version of the defendant’s website and ELIE TAHARI’s mobile application (app)

    to ensure that it remains fully accessible to and usable by visually impaired individuals;

    c. That the Court issue an Order for Defendants to continuously monitor and maintain their

    computer website and mobile app to ensure that it is readily accessible to and usable by

    persons with vision impairment;

    d. That the Court issue an Order directing Defendants to alter their website to make it

    accessible to, and useable by, individuals with disabilities to the full extent required by Title

    III of the ADA;

    e. That the Court enter an Order directing Defendants to evaluate and neutralize their policies

    and procedures towards persons with disabilities for such reasonable time so as to allow

    Defendants to undertake and complete corrective procedures;




                                                    20
Case 0:19-cv-63112-BB Document 1 Entered on FLSD Docket 12/18/2019 Page 21 of 21



    f. That the Court enter an award of attorney’s fees, costs and litigation expenses pursuant to

    42 U.S.C. § 12205; and Title III of the ADA Section 36.505.


     Respectfully submitted,

        Dated this 06 day of December, 2019.


                                                 s/Acacia Barros
                                                 Attorney for Plaintiff
                                                 ACACIA BARROS, P.A.
                                                 Acacia Barros, Esq.
                                                 FBN: 106277
                                                 11120 N. Kendall Dr., Suite 201
                                                 Miami, Florida 33176
                                                 Tel: 305-639-8381
                                                 ab@barroslawfirm.com


                                      CERTIFICATE OF SERVICE

                I hereby certify that on this 06th day of December, 2019 that the foregoing

                Document has been       filed   using CM/ECF system and will be served via

                email when Defendant/Defendant’s counsel enters an appearance.




                                                   21
